On reargument, order vacating service of summons and complaint, and dismissing action reversed upon the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The plaintiff being a resident of Connecticut and in impoverished circumstances, the defendant a corporation organized under the laws of Indiana, the accident having occurred in Michigan, the defendant doing business in the State of New York and having been served there, are special *834circumstances that require the courts of this State to retain jurisdiction, rather than to compel plaintiff to go to either Indiana or Michigan to sue defendant. Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ., concur.